Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 10 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.

Pohl et al. (US 2016/0138307)shows: every positively recited element as follows A door handle comprising 
a door handle case (3; Pohl et al.); 
a first detection electrode (20; Pohl et al.) and a second detection electrode (22; Pohl et al.)  disposed in the door handle case; and 
a controller ([0013-0014]; Pohl et al.) connected to the first detection electrode and the second detection electrode, wherein the controller measures (understood a measurement between two points does not include other input [0061; Pohl et al. ) a first capacitance between the first detection electrode and an operation body and a second capacitance between the second detection electrode and the operation body, and the controller determines ([0017] control and evaluating unit; Pohl et al.) whether an operation is performed by the operation body based on one or both of the first capacitance and the second capacitance (control and evaluating unit determine with reference to second measuring signal; Pohl et al.).

Pohl et al. fails to explicitly show: controller separately measures a first capacitance between the first detection electrode and an operation body and a second capacitance between the second detection electrode and the operation body, and the controller determines whether an operation is performed by the operation body based on one or both of the first capacitance and the second capacitance.
Sawada (US 2019/0267993) shows: teaches first electrode and second electrode being electrically disconnected [0006;Swada] for the purpose of establishing the presence of a user.
Ieda et al. (US 8,403,384)   shows: first  and second electrodes, first, second and third capacitance, controller, sensors. 

While the applicant fails to distinguish over the claimed structure as  all the individual structural elements, capacitance instances are found in references of record, there is no teaching of the manner in which the capacitances are measured as claimed therefore there is no motivation to make the modification to an algorithm required in the exact configuration as currently claimed. The reference combination does not fully  teach or fairly suggest the claimed invention. A rejection cannot be properly formatted as improper hindsight would be employed to achieve full function as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.N./Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675